       Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 1 of 16 PageID #:1




               UNITED STATES DISTRICT COURT
                                                 for the
                       Northern District of lllinois
                                   Eastern Division
    walker
Tiffani
                                                      1:21<,'142341
Plalntiff                                             Judge Charles P. Komras
                                                      Magis;ffie Judge Sheila M. Finnegan

-v-
Verizon Wireless

Defendant



               COMPLAINT AND REQUEST FOR INJUNCTION

      l.   The Parties to This Complaint

              A.   The Plaintiff
                          TiffaniWalker
                           9449 S. Kedzie Ave.
                          #553
                           Evergreen Park, lL 60805
                           773-7ol-e316                                      RECEIVED
                          TlfftiffL3@yahoo.com
                                                                                APR 3 0     202t4"
              B.   The Defendant
                                                                              THoMASG.BRUTON
                          verizon wireless                                CLERK, U.S. DISTRICT COURT
                          New York Corporate Office
                          1095 Avenue of the Americas
                          New York, NY 10036
                          2L2-395-1000
  Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 2 of 16 PageID #:2




ll.    Basis for Jurisdiction


            Federal Question


       A. This action is brought pursuant to 15 USC 1692,15           USC 1681, and L5 USC L602-
            L662. The court has jurisdiction over this action pursuant to 28 USC 1331. The State
            of lllinois abides by and adheres to these laws. Thus, establishing the jurisdiction of
            this honorable court.

lll.   Statement of Claim

       A.   Events took place in lllinois.


       B. First occurrence      October 13, 2018. Recurring events from November 2018 to April 2021

            at various times in this timeframe. Proof in exhibits A through J4.



       C.   Facts



            7.   On October L3,2018, Plaintiff obtained her consumer credit reports from

                 freescoreonline.com.

            2.   On or about November        4,20!8, Plaintiff sent a dispute letter to Equifax (see

                 exhibits M-N).

            3.   On or about November 79, 2078, Plaintiff sent dispute letter         to Experian (see

                 exhibits O-P).

            4.   The defendant, Verizon Wireless, did not respond to dispute letters and account

                 remained on Plaintiff's consumer credit reports.

            5.   On or about March      28,20t9, Plaintiff sent   a dispute   letter to Transunion (see

                 exhibits Q-R).
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 3 of 16 PageID #:3




    5.   On or about April L, 20L9, Plaintiff sent a dispute letter   to Equifax (see exhibits   S-


         r).

    7.   OnoraboutAprilT,2OL9,PlaintiffsentadisputelettertoExperian(seeexhibits

         U-V).


    8.   Defendant, Verizon Wireless, did not respond to dispute letters and account

         remained on Plaintiff's consumer credit reports.

    9.   On or about January 30,2020, Plaintiff sent a dispute letter     to Experian (see

         exhibit W).

    10. On or about February 3,2020, Plaintiff sent a dispute letter to Transunion (see

         exhibit X).

    1L. On or about February    !9,2020, Plaintiff sent   a dispute letter   to Equifax   (see


         exhibit Y).

    L2. Defendant, Verizon Wireless, did not respond to dispute letters and account

         remained on Plaintiff's consumer reports.

    13. On or about June 8, 2020, plaintiff sent a dispute letter to Transunion (see

         exhibits z-ALl.

    14. On July 10, 2020, plaintiff submitted a Consumer Financial Protection Bureau

         complaint against Transunion (see exhibits B1-D1).

    15. On or about June 8, 2020, plaintiff sent a dispute letter to Experian (see exhibits

         E1-F1).


    15. On July 1-0, 2020, plaintiff submitted a Consumer Financial Protection Bureau

         complaint against Experian (see exhibits G1-11).
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 4 of 16 PageID #:4




    17. Defendant, Verizon Wireless, did not respond to the CFPB complaints and the

       account remained on plaintiff's Experian and Transunion consumer credit

       reports.

    18. On or about July 23, 2020, plaintiff sent a debt validation letter certified mail

       with return receipt to defendant, Verizon Wireless (see exhibits J1-O1).

    1.9. Defendant   did not respond and never returned pages 4-5 as requested from the

       debt validation letter.

    20. On September L6,2020, plaintiff sent Affidavit of Truth, exhibits, and invoice

       certified mail with return receipt to defendant, Verizon Wireless (see exhibits A-L

       & P1-R1).

    21. Defendant, Verizon Wireless, did not respond to affidavit. "Allegations in

       affidavit in support of motion must be considered as true in absence of counter-

       affidavit." (Group v Finletter. L08   F. Supp. 327 Federal case   of Group v Finletter.

       108 F. Supp. 327)

    22. On September 29,2020, plaintiff submitted a Consumer Financial Protection

       Bureau complaint against defendant, Verizon Wireless (see exhibit SL).

    23. Defendant, Verizon Wireless account remained on plaintiff's consumer credit

       reports.

    24. On January 21,,2021,, plaintiff sent a notice of default and opportunity to cure

       letter (see exhibits T1-U1), resent Affidavit of Truth, exhibits, invoice (see

       exhibits P1-Q1 & A-L) and updated invoice (see exhibit Y1-W1) by certified mail

       with returned receipt.
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 5 of 16 PageID #:5




    25. Defendant, Verizon Wireless, did not respond to affidavit. Affidavit uncontested

         unrebutted unanswered [United States v. Kis, 658 F.zd 526, 536 (7th Cir. 1981);

         Cert. Denied, 50 U.S. L. W. 2169; S. Ct. March 22, L98219821.

    26. On about February 6,202L, plaintiff received letter from defendant that the debt

         was valid (see exhibit XL).

                          FAIR DEBT COLLECTION PRACTICES ACT VIOLATIONS


    27 . Fact,   the Fair Debt Collection Practices Act is intended to secure my right to

         privacy and my privacy has been breached so be it, and;

    28. Fact, the Fair Debt Collection Practices Act is intended to protect consumers

         against abusive and deceptive debt collection practices and I have been abused

     '   and deceived so be it;

    29. Fact, federal law prohibits a debt collector from using any language or symbol on

         any envelope or in the contents of any communication effected by the mails or

         telegram that indicates that the debt collector is in the debt collection business.

         ln exhibits A-H, defendant uses a symbol that indicates that they are in the debt

         collection business which is a direct violation of 15 USC 1692b(5).

    30. Fact, a debt collector may not communicate with a consumer in connection with

         the collection of any debt at any unusual time or place or a time or place known

         or which should be known to be inconvenient to the consumer. The defendant

         communicated with plaintiff without consent at inconvenient times and places,

         which is a direct violation of 15 USC 1692c(aX1) (see exhibits A-H).
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 6 of 16 PageID #:6




    31. Fact, federal law prohibits the use or threat of use of violence or other criminal

       means   to harm the physical person, reputation, or property of any person. The

       defendant used threatening language in their communication that was harming

       to plaintiff and her reputation which    is a   direct violation of 15 USC 1692d(1) (see

       exhibits A-L).

    32. Fact, federal law prohibits the use of obscene or profane language or language

       the natural consequence of which    is   to abuse the hearer or reader. The plaintiff

       read abusive, obscene language in communication from the defendant which is a

       direct violation of 15 USC L692d(21(see exhibits A-H).

    33. Fact, a debt collector may not use any false, deceptive, or misleading

       representation or means in connection with the collection of any debt. The

       defendant used a false representation of the amount of the debt. The defendant

       sent communication to the plaintiff where debt amounts appear in the positive

       balance. Paying on a positive balance will increase the amount, not decrease it

       which is a direct violation of 15 USC 1692e(2)(A) (see exhibits A-L).

    34. Fact, federal law prohibits communicating or threatening to communicate to any

       person credit information which is known or which should be known to be false.

       The defendant threatened to communicate plaintiff's personal credit

       information to the credit bureaus which is a direct violation of 15 USC 1692e(8)

       (seeexhibitA&F).

    35. Fact, the failure to disclose in the initial written communication with

       the consumer and, that the debt collector is attempting to collect a debt and
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 7 of 16 PageID #:7




        that any information obtained will be used for that purpose. The defendant

        failed to disclose in their communication with the plaintiff that it was an attempt

        to collect a debt which is a direct violation of 15 USC 1692e(11) (see exhibits A-L

        )


    36. Fact, it is unlawful to design, compile, and furnish any form knowing that such

        form would be used to create the false belief in a consumer that a person other

        than the creditor of such consumer is participating in the collection of or in an

        attempt to collect a debt such consumer allegedly owes such creditor, when in

        fact such person is not so participating. Plaintiff is the original creditor and does

        not participate in the collection of debts which is a violation of 15 USC 1692j(a)

        (see exhibits A-L).



              FAIR CREDIT REPORTING ACT VIOLATIONS


    37. Fact, there is a need to insure that consumer reporting agencies exercise their

       grave responsibilities with fairness, impartiality, and a respect for the consumer's

        right to privacy. Plaintiff never granted the defendant, Verizon Wireless

        permission to furnish the consumer reporting agencies her information,

        infringing on her right to privacy which is a direct violation of 15 USC 161(aXa)

        (see exhibits Y1-K2).

    38. Fact, a consumer report does not include a report containing information solely   as   to

       the transactions or experiences between the consumer and the person making the

        report. Plaintiff's consumer reports contain transactions which should be excluded

       which is a direct violation of 15   USC 1581a(dX2)(i) (see   exhibits YL-K2).
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 8 of 16 PageID #:8




    39. Fact, "investigative consumer report" means a consumer report or portion

       thereof in which information on a consumer's character, general reputation,

       personal characteristics, or mode of living is obtained through personal

       interviews with neighbors, friends, or associates of the consumer reported on or

       with others with whom he is acquainted or who may have knowledge concerning

       any such items of information. Plaintiff's reputation was ruined by the

       information furnished on her consumer reports. The credit bureaus never

       interviewed plaintiff, her neighbors, friends, or associates which is a direct

       violation of L5 USC 1681a(e) (see exhibits Y1-K2).

    40. Fact, "adverse action" means a denial or cancellation of, an increase in any

       charge for, or a reduction or other adverse or unfavorable change in the terms of

       coverage or amount of, any insurance, existing or applied for, in connection with

       the underwriting of insurance. Federal law does not say denial of credit and

       plaintiff was denied credit, which is a direct violation of 15 USC 1581a(kXlxBXiii)

       (see exhibits Y2-W3).

    41. Fact, any consumer reporting agency may furnish a consumer report under the

       following circumstances and no other: ln accordance with the written

       instructions of the consumer to whom it relates. Plaintiff never gave written

       instructions to the defendant, Verizon Wireless to furnish to any consumer

       reporting agency to furnish a consumer report. No consent is identity theft,

       which is a direct violation of 15 USC 1681b(a)(2) (see exhibits Y1-K2).
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 9 of 16 PageID #:9




    42.Fact, any consumer reporting agency may furnish a consumer report under the

       following circumstances and no other: To a person which it has reason to

       believe-intends to use the information, as a potential investor or servicer, or

       current insurer, in connection with a valuation of, or an assessment of

       the credit or prepayment risks associated with, an existing credit obligation.

       Plaintiff's account was closed without her permission which is a direct violation

       of 15   USC 1581b(aX3XE) (see exhibits Y1-A2).


                                TRUTH IN LENDING ACT VIOLATIONS

    43. Fact, the Truth in Lending Act is intended to inform consumers on the use of

       credit, and I have been deceived concerning the information in my consumer

       credit transactions.

    44. Fact, on   july 23,2OL6, plaintiff entered into a consumer credit transaction with

       the defendant, Verizon Wireless. Verizon Wireless does require consumers to

       give their social security number to acquire services. Plaintiff's social security


       number/card is defined as a credit card pursuant to      1.5 USC   L502(l); means any

       card, plate, coupon book or other credit device existing for the purpose of

       obtaining money, property, labor, or services on credit.

    45. Fact, plaintiff extended herself credit through defendant, Verizon Wireless.

       Verizon Wireless benefitted and plaintiff did not. All credit devices that arise

       from    a consumer's   credit card and attempt to make them pay on them are      a


       direct violation of 15 USC 1502(p) (see exhibits A-L).
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 10 of 16 PageID #:10




        46. Fact, whenever a consumer is involved in a consumer credit transaction a finance

            charge is involved and is the sum of all charges. Not only is the finance charge the sum

            of all charges but does not include charges of a type payable in comparable cash

            transactions. Defendant, Verizon Wireless has taken multiple cash payments which is a

            direct violation of 15   USC 1605(a) (see   exhibits A-H).

        47. Fact, as a federally protected consumer defendant, Verizon Wireless has violated

            plaintiffs' rights and is criminally liable for willfully and knowingly not disclosing any

            finance charge involved with the account and taking cash payments in a consumer credit

            transaction, which is a direct violation of 15   USC 1511(1) (see   exhibits A-H).

        48. Fact, defendant, Verizon Wireless has failed to follow the provisions on statements

            that are involved under an open-end consumer credit plan pursuant to 15          USC 1637 (see


            exhibits A-H) and is civilly liable pursuant to 15   USC 1640.


        49. Fact, on July 23,2016, defendant, Verizon Wireless, accepted        a down payment on a


            consumer credit transaction for the financing of a device, which is a direct violation of

            15 USC 1562.


lV. lrreparable lnjury

        50. Plaintiff realleges the allegations set forth in paragraphs 27 through 49.

        51. Pursuant to 15 USC 1681(a)(2), an elaborate mechanism has been developed for

            investigating and evaluating the credit worthiness, credit standing, credit

            capacity, character, and general reputation of consumers. The elaborate

            mechanism are the plaintiff's consumer credit reports that contain negative

            accounts including the defendant, Verizon Wireless (see exhibits YL-K2).




                                                                                                         10
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 11 of 16 PageID #:11




     52. On February 6,2020, Transunion issued plaintiff a credit score of 521with a

        grade of "F." The summary states that the plaintiff has a low credit score, it will

        be hard to acquire any new credit. Lenders will require plaintiff to make a large

        deposit or down payment. Transunion tells plaintiff to prepare herself to pay

        high fees and interest rates, and do not expect to receive a high loan amount

        (see exhibit L2).


     53. Additionally, Transunion issued plaintiff a credit score on March 2,2020, of 520

        with a grade of "F" along with similar summary as paragraph 52 (see exhibit M2

        ).


     54. On March L7,2O2L, plaintiff obtained her FICO scores from myfico.com. Plaintiff

        received a Transunion FICO score of 608 and an Experian FICO score of 634 (see

        exhibit N2).

     55. Fact, the credit data that plaintiff received from Experian and Transunion

        indicates that plaintiff has serious delinquencies and insufficient number of

        accounts that are currently paid as agreed (see exhibits O2-V2).

     55. On March 73,2O2L, Experian issued plaintiff a credit score of 627. Experian

        indicates to plaintiff factors that are harming her credit: 3 accounts with late

        payments, 6% of accounts with late payments,      62%o   revolving credit utilization,

        and bankruptcy (see exhibits W2-X2).

     57. Fact, plaintiff did not give permission to the credit reporting agencies to be

        scored. Plaintiff is being scored on unverifiable information. The credit reporting

        agencies did not call the plaintiff to verify if she extended credit to these



                                                                                                 t7
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 12 of 16 PageID #:12




        companies including the defendant, Verizon Wireless. The plaintiff never granted

        Verizon Wireless permission to invade her privacy which is a direct violation of

         15 USC 1681a( ) (see exhibits Y1-K2). These actions has ruined the plaintiff's

         reputation which is a direct violation of L5 USC 1681(aX2) (see exhibits A-L & Y1-

         K2).


     58. Fact, plaintiff's ruined reputation has caused her a loss in quality of life. She has

        experienced increased out-of-pocket expenses, reduced credit capacity, and loss

        of credit expectancy due to the actions of the negative information the

        defendant, Verizon Wireless furnished to the credit reporting agencies.

     59. Fact, creditors will require plaintiff to pay higher interest rates and higher down

         payments (see exhibits Y2-W3).

     60. On December 15,2020, plaintiff visited a car dealership to shop for a new car.

        The car salesman asked the plaintiff if she had a co-signer and for a down

        payment, resulting in plaintiff getting declined (see exhibits R3-W3).

     61. Fact, plaintiff experienced loss of credit capacity when defendant, Verizon

        Wireless closed her account (see exhibits Y1-A2).

     62. Fact, the defendant, Verizon Wireless continues to harm the plaintiff's

        reputation by causing her a loss of credit expectancy. The plaintiff has been

        declined for credit cards and she does not apply anymore due to previous

        declines (see exhibits Y2-W3).

     63. Fact, a few credit decline reasons the plaintiff received due to the defendant,

        Verizon Wireless negative information furnished to the consumer credit


                                                                                             L2
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 13 of 16 PageID #:13




        reporting agencies include: serious delinquency, time since delinquency is too

        recent or unknown, and amount past due on accounts (see exhibits Y2-W3).

     64. Fact, plaintiff has suffered embarrassment, frustration, anger, and humiliation as

        a result of the defendants' violations of the FDCPA, FCRA, and TILA (see exhibits

        A-L & Y1-K2).

     55. "Other courts have even noted that, along with pain and suffering, harm to

        reputation, medical expenses and lost earnings, 'a ruined credit rating' is one of

        the "traditional harms associated with personal injury." (United Stotes v. Burke,

        (tsszl s04 us 22s.)

     56. Fact, after the plaintiff reviewed documents from the defendant, Verizon

        Wireless concerning the consumer credit transaction, she discovered that

        the terms of this transaction were inaccurate and unfair.

     67. Fact, the plaintiff has been suffering from restless sleep since her earliest

        recollection of May 2020. The thought of the embarrassment, humiliation,

        and harm to her reputation is threatened if she exercises her rights as a

        federally protected consumer, which has caused her to endure emotional

        distress, mental and emotional stress.

     68. Fact, the plaintiff has been experiencing continuous headaches, feeling

        anxious, and heart palpitations. Plaintiff's anxiety is at an all-time high and

        her temper is altered.

     69. "Actual damages include damages for personal humiliation,

        embarrassment, mental anguish and emotional distress...lt includes all


                                                                                            13
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 14 of 16 PageID #:14




              highly unpleasant mental reactions such as fright or grief, shame,

              humiliation, embarrassment, anger, chagrin, disappointment, worry and

              nausea." McCollough v. Johnson, Rodenburg & Lauinger, LLC,637 F.3d 939,

              9s7 (9th Cir. 2011).

        70. On February 22,2021,, plaintiff had a video doctor visit via My Rush app

              with Dr. Lisa Rosman, MD from Rush University. Plaintiff explained her

              symptoms to Dr. Rosman who then advised plaintiff of helpful apps for

              anxiety, referral for ambulatory social worker, and therapy (see exhibits

              x3-D4).

        7L.On March L,2027, plaintiff spoke on the phone with ambulatory social

              worker Natalie Burdett,   LCSW   from Rush University. Ms. Burdett explained

              therapy to the plaintiff, provided mental health resources, and       a


              grounding technique to help with panic attacks (see exhibits E4-H4).

        72.On March t1-,202L, ambulatory social worker Natalie Burdett provided               a


              list of therapists who offer a payment sliding scale to the plaintiff (see

              exhibits   l4J{l.
V.   Relief

                 Plaintiff realleges the allegations set forth in paragraphs 27 through 72.

                 Pursuant to 15 USC 1692k(aX1)(A), plaintiff demands judgement in the

                 amount of 5722,025 for each time the defendant, Verizon Wireless violated

                 the    FDCPA.




                                                                                                  14
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 15 of 16 PageID #:15




         r   Pursuant to l-5 USC 1692k(aX3), plaintiff demands judgement in the amount

             of S3,000 for reasonable attorney fees.

         .   Pursuant to 15 USC 1581n(aX1XA), plaintiff demands judgement in the

             amount of 553,000 for each time the defendant, Verizon Wireless violated

             the   FCRA.


         .   Plaintiff demands punitive damages in the amount of 5150,000 for

             defamation of character, ruined reputation, and financial injury caused by

             defendant, Verizon Wireless.

         .   Plaintiff demands punitive damages in the amount of 5150,000 for emotional

             distress caused by defendant, Verizon Wireless.

         I   A settlement agreement between the plaintiff and the defendant, Verizon

             Wireless that the defendant shall remove any derogatory information from

             all credit reporting agencies: Transunion, Equifax, Experian.

         .   The defendant, Verizon Wireless, will be barred now or in the future from

             selling or transferring of the alleged account to any other lender, collection

             agency, attorney, or entity and barred now and in the future from re-

             entering this information into the plaintiff's credit reports.




                                                                                              15
Case: 1:21-cv-02341 Document #: 1 Filed: 04/30/21 Page 16 of 16 PageID #:16




Vl. Certification and Closing

       Under Federal Rule of Civil Procedure L1, by signing below, I certify to the best of my
       knowledge, information, and belief that this complaint: (1) is not being presented for
       an improper purpose, such as to harass, cause unnecessary delay, or needlessly
       increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous
       argument for extending, modifying, or reversing existing law; (3)the factual
       contentions have evidentiary support or, if specifically so identified, will likely have
       evidentiary support after a reasonable opportunity for further investigation or
       discovery; and ( )the complaint otherwise complies with the
       requirements of Rule 11..

       A.   For Parties Without an Attorney

            I agreeto provide the Clerk's Office with any changes to my address where case-
            related papers may be served. I understand that my failure to keep a current
            address on file with the Clerk's Office may result in the dismissal of my case.



            Date of signing:    4-3a'flogl

            signature   of pt^intiff   o{i4N           L&-UJ 1


            printed Name ot pr^in      ir a,{hit          WA I ks-
            9449 S. Kedzie Ave.
            #553
            Evergreen Park, lL 60805
            773-701-931,6




                                                                                            L5
